Citation Nr: 1613592	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-02 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

1. Entitlement to a nonservice-connected pension benefits.

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety and posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to July 1995.

This case comes to the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In November 2014, the Board remanded the case for further development.  After reviewing the evidence, the Veteran's request to reopen a previously denied claim for service connection for a sleep disorder was reopened.  The reopened sleep disorder claim, together with claims for service connection for a psychiatric disorder and for nonservice-connected pension, were remanded.  On remand, the RO granted service connection for sleep apnea in March 2015.  The RO issued a statement of the case denying the psychiatric and pension claims.  Accordingly, only those claims remain on appeal.

With respect to the claim for nonservice-connected pension, the RO complied with the November 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2009, the Veteran applied for nonservice-connected pension benefits, indicating that he had no income since September 2008; subsequent VA treatment notes and examination reports indicate that he obtained part-time employment in October 2009 and was also employed in October 2010, November 2010 and March 2012.

2.  For the period relevant to this appeal, the Veteran has failed, despite requests by the RO in October 2009 and January 2015, to provide the specific information concerning his wages and employment needed to determine his eligibility to receive VA pension benefits.


CONCLUSION OF LAW

The criteria for establishing entitlement to VA nonservice-connected pension benefits are not met.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans' Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The notice VCAA requires depends on the general type of claim the Veteran has made.  "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In October 2009, the RO sent the Veteran a letter explaining what the evidence must show to establish his eligibility for nonservice-connected pension benefits.
VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d).  Here, the dispositive issue on appeal concerns the Veteran's financial eligibility for pension benefits.  In November 2014, the Board directed the AOJ to ask the Veteran to provide information about his employment history since 2008.  The AOJ complied with the Board's instructions in a January 2015 letter.  The AOJ had previously requested similar information in the October 2009 letter.  

Corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one- way street").  "VA's duty must be understood as a duty to assist the veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role."  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  

Unfortunately, the Veteran has not fulfilled his duty in providing the information necessary to determine his financial eligibility for pension benefits - the information of which is under his exclusive control.  Thus, the Board finds that VA has satisfied the duty to assist the Veteran in this case and substantially complied with the Board's November 2014 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).   Having taken these steps, VA has complied with its duty to notify and assist the Veteran in this case.

Analysis

Disability pension benefits will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  See 38 U.S.C.A. §§ 1502, 1503, 1521.


The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the Veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

The veteran meets the service requirements of the statute and regulation because he served on active duty for ninety days or more during a period of war.  See 38 U.S.C.A. §§ 101 (11), 1521(j); 38 C.F.R. §§ 3.2, 3.3(a)(3).  

As for the annual income requirements, the Veteran's July 2009 application indicates that he had no income or savings and had been unemployed since September 2008.  The application indicates that the Veteran's spouse received $287 in child support payments.  

Since then, VA has received medical records and examination reports indicating that, on or before October 2009, the Veteran obtained part-time employment in furniture sales.  In an August 2010 psychology assessment, the Veteran reported that he "has worked in a furniture department in assembly and sales for the past year.  He described his job as 'okay.'  He indicated that finances are tight."  In October 2010, he told a VA physician that he "found full time employment at a medical equipment supply company and plans to quit his part time job . . . . He states that his family is doing well with his increased income, have been able to enjoy more activities such as going to the movies, etc."    

According to a VA examination report, dated February 2012, the Veteran was employed full-time in factory work.  He told the examiner that he had been employed in that capacity for between one and two years and that he rarely missed work due to illness.  

The available evidence indicates that the Veteran has been employed for much of the relevant period.  It remains unclear whether his salary or wages have met the minimum income requirements to be eligible for nonservice-connected pension.
His statement that "finances are tight" is not specific enough to permit a determination that he is eligible.  VA asked the Veteran to provide information about his employment after receiving his initial claim and, in January 2015, specifically asked him for his employment history since 2008.  

Except as otherwise provided by law, the claimant has the responsibility to present and support a claim for Veterans benefits, including nonservice-connected pension benefits.  38 U.S.C.A. § 5107(a) (West 2014).  Here, the evidence suggests that the Veteran may have been financially eligible for nonservice-connected pension benefits for part of the appeal period.  However, because the Veteran has failed to respond to VA's requests for information about his employment, the available evidence remains insufficient to establish his eligibility for nonservice-connected pension - particularly concerning any potential effective dates for the eligibility and non-eligibility for such benefits.  For these reasons, the claim must be denied.


ORDER

Entitlement to a nonservice-connected pension benefits is denied.




	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran claims to have PTSD, which he attributes to motor vehicle accidents during his active duty service.  In November 2014, the Board found that then-existing medical opinions on the nature and etiology of the Veteran's claimed mental illness were inadequate.  His PTSD claim, appropriately characterized as a claim for service connection for any acquired psychiatric disorder, see Clemons v. Shinseki, 23 Vet. App. 1 (2009), was remanded for a new examination in November 2014, which was completed by a VA psychologist in March 2015.  The examiner wrote a report finding that that the Veteran did not currently have any mental disorder that corresponds to the criteria set forth in the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  

While the Board regrets the associated delay, the psychiatric claim must be remanded because, for at least three reasons, the March 2015 VA examination report is inadequate.  

First, although the examiner indicated that he reviewed the relevant records in the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files, he checked a box on the examination form indicating "no" next to pre-printed text asking him whether he had reviewed the Veteran's VA claims file.  As of the date of today's decision, the Veteran has a substantial paper claims file in addition to the electronic records reviewed by the examiner.  Some of the paper records potentially relevant to the examiner's opinion - for example, a psychological assessment dated August 2010 and indicating diagnoses of generalized anxiety disorder and depressive disorder not otherwise specified - are not currently part of the electronic files.  The March 2015 VA examiner's failure to consider them potentially undermines his opinion.

Secondly, VA regulations have been amended to remove outdated references to the Fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), and to replace them with references to DSM-5.  While the March 2015 examiner limited his opinion to whether the Veteran has a mental disorder meeting the DSM-5 criteria, those criteria apply only to applications for benefits that were received by VA or that were pending before the AOJ on or after August 4, 2014. The new provisions do not apply to claims certified for appeal to the Board or claims pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, prior to the effective date.  See 80 Fed. Reg. 14,308-01, 14,308 (March 19, 2015).  Because the Veteran's psychiatric claim was pending on or before the effective date, an adequate medical opinion in this case should use the DSM-IV criteria.

Finally, the rationale for the March 2015 examiner's opinion is inadequate. According to the examiner, the Veteran was "a relatively vague historian" and skipped several items on a test designed to assist in the diagnosis of mental illness.  "Thus," the examiner concluded, "no diagnosis or evaluation of [the] current level of impairment can be rendered without resort to speculation."  

The presence of a disability at the time of the filing of a claim or during its pendency is sufficient to meet the current disability requirement of a claim for service-connected compensation benefits, even if the disability resolves before the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Even if the Veteran's failure to cooperate prevented an accurate diagnosis at the time of the most recent examination, the vagueness of the Veteran's answers to questions put to him during his clinical interview with the examiner do not satisfactorily explain the examiner's disagreement with at least three separate medical professionals who diagnosed the Veteran with a psychiatric disorder according to VA treatment records dated 2009 and 2010.  The examiner also wrote that the Veteran's insomnia was related to his sleep apnea, not to mental illness.  An addendum opinion should address the findings of a November 2010 VA examination - specifically the indication that insomnia could be related to mental illness because the Veteran's sleep difficulties persisted after the beginning of treatment with a CPAP device.  The Veteran's psychiatric claim must be remanded to obtain a satisfactory addendum opinion.
  



Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since February 2015.

2.  Obtain an addendum opinion from the March 2015 
VA examiner on the nature and etiology of the Veteran's claimed psychiatric disorder.  If for any reason the examiner is not available, the requested opinion should be obtained from another qualified person.  If it is necessary, another examination should be arranged.  The examiner should be provided with copies of the Veteran's entire VA claims file, including electronic and any paper records. 

For the purpose of the Veteran's claim for disability benefits, the examiner is advised that a current disability is any disability which existed at any time the Veteran filed his claim (July 2009) or any time during the pendency of the claim.  The examiner is further advised that, because the Veteran's claim was pending before the effective date of regulatory changes adopting DSM-5 criteria for the diagnosis of mental illness, the requested addendum opinion should use DSM-IV criteria.  

   (a) Identify all acquired psychiatric disorders manifested contemporaneous in time to the filing of claim in July 2009 to the present using the DSM-IV criteria, including consideration of (1) a diagnosis of anxiety disorder not otherwise specified noted by a VA physician in August and December 2009; (2) an assessment of PTSD noted by a VA physician dated August 2009; (3) diagnoses of generalized anxiety disorder and depressive disorder not otherwise specified noted by a VA psychologist in August 2010; (4) a diagnosis of anxiety disorder not otherwise specified and depressive disorder not otherwise specified noted by a VA psychiatrist in August 2010; (5) a November 2011 VA examination report, which indicates that the Veteran's insomnia could potentially be related to mental illness because the Veteran's sleep difficulties persisted after the beginning of treatment with a CPAP device.  The examiner is requested to explain whether the above-mentioned diagnoses were correct and currently asymptomatic, or whether they are due to misdiagnosis.
   
   (b) Whether it is "at least as likely as not" (probability of 50 percent or greater) that the Veteran meets the DSM criteria for a sleep disorder separate from any diagnosed acquired psychiatric disorder with symptoms of sleep impairment;

   (c) If the Veteran is found to have a sleep disorder (DSM), or a psychiatric disorder with symptoms of sleep impairment, then also address as follows:

   (i) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that it preexisted the Veteran's active service, and if so, whether it is clear and unmistakable (obvious, manifest, and undebatable) that it was NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable that any increase was due to the natural progress;

   (ii) If no preexisting condition is found as described above, then whether such sleep disorder or acquired psychiatric disorder with symptoms of sleep impairment began in or is at least as likely as not related to his active service;

   (c) If not addressed above, whether the Veteran's other acquired psychiatric disorders are at least as likely as not related to his active service.  The examiner should specifically address whether the Veteran has PTSD and, if so, whether it is at least as likely as not related to service.

   (d) Whether the Veteran has a sleep disorder or other psychiatric disorder with symptoms of sleep impairment that was at least as likely as not caused or aggravated (worsened beyond the natural progress of the disease) by his service-connected deviated septum and/or sleep apnea during any period of time since the claim was filed in July 2009.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected deviated septum disability at any point since the claim was filed in July 2009.

The examiner's attention is directed to the October 2009 VA sleep medicine consult which reflects that the Veteran reported that he experienced difficulty with sleep onset and maintenance since he was an adolescent.  The examiner's attention is also directed to a March 1995 service treatment record, which notes the Veteran complained of a sleep disorder but was diagnosed with "depression/tension/debt."  In addition, VA treatment records reflect that the Veteran has reported difficulty breathing through his nose and that it interfered with his sleep.  See, e.g., July 2010.

The examiner must provide a complete rationale for all opinions expressed.

A complete rationale should be provided for all opinions given.  If there are medical reasons that the examiner disagrees with assessments of VA medical professionals and noted in VA treatment records dated 2009 and 2010, the examiner should explain those reasons.  

3.  Then readjudicate the remaining claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


